Citation Nr: 0030057	
Decision Date: 11/16/00    Archive Date: 11/22/00

DOCKET NO.  95-21 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred in connection with a 
hospitalization at St. Francis Hospital from December 11, 
through December 18, 1991.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel
INTRODUCTION

The veteran served on active duty from September 1987 to July 
1990.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of decisions of the Department of Veterans Affairs 
(VA) Medical Center in Muskogee, Oklahoma (VAMC).

The case was remanded by the Board in March 1999.  


FINDINGS OF FACT

1.  The appellant was hospitalized for his service-connected 
disability at the Craig General Hospital from December 8, 
through December 11, 1991 

2.  On December 11, 1991, the appellant was transferred, by 
air, to St. Francis Hospital and remained hospitalized 
through December 18, 1991. 

3.  A VA staff physician has determined that the veteran's 
condition was non-emergent when he was transferred to St. 
Francis Hospital and that he could have sought treatment at a 
VA facility.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred in connection with treatment 
rendered St. Francis Hospital from December 11, through 
December 18, 1991, have not been met.  38 U.S.C.A. § 1728 
(West 1991 & Supp. 1995); 38 C.F.R. §§ 17.120, 17.130 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking payment or reimbursement for the 
unauthorized medical expenses he incurred as a result of a 
period of hospitalization at St. Francis Hospital from 
December 11, through December 18, 1991.  It is initially noted 
that this claim on appeal is well grounded; that is, it is not 
inherently implausible.  Parker v. Brown, 7 Vet. App. 116 
(1994).  It is also found that the facts relevant to this 
issue have been properly developed and the statutory 
obligation of the VA to assist the veteran in the development 
of his claim has been satisfied. 38 U.S.C.A. § 5107(a).  

As noted, this case was remanded in March 1999.  The 
veteran's representative has contended that the VAMC did not 
comply with the requirements of the remand, to clarify the 
issue on appeal, to contact the veteran and afford him the 
opportunity to submit additional evidence, and to issue a 
supplemental statement of the case.  It is, therefore, 
asserted that an additional remand is necessary.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Review of the record shows 
that the issue was clarified in a supplemental statement of 
the case that was furnished in May 1995 and thus the 
instruction to do so in the Board's March 1999 remand was 
unnecessary.  Further, the veteran did not respond to 
requests from the VAMC to submit additional evidence.  
Therefore, the Board finds that the requirements of the 
remand have been met and additional development is not 
necessary.  

Service connection is currently in effect for paraplegia of 
the lower extremities, rated 100 percent disabling; loss of 
use of both upper extremities, rated 100 percent disabling; 
and the residuals of a right scapula fracture, scalp wound, 
tracheostomy and right hemothorax, all rated as 
noncompensable.  

Payment of expenses associated with the hospitalization at 
Craig General Hospital from December 8, through December 11, 
1991 are not at issue in the present case.  The VAMC has 
determined that the criteria for payment of unauthorized 
medical expenses for this hospitalization were met.  
38 C.F.R. § 17.120.   The record shows that the veteran was 
seen at Craig General Hospital on December 8, 1991.  He 
entered through the emergency room with increasing difficulty 
breathing, temperature elevation, unstable blood pressure and 
confusion.  The presumptive diagnosis was septicemia.  The 
admission report from Craig General Hospital reads:   

He has been the V.A. within the past week 
but he does not want to go to the V.A. 
Hospital at this time in spite of our 
suggestions that since they have been 
following him they would be the best 
person to treat him.  He and his family 
both refuse attempts at transfer.  

The veteran was admitted to Craig General Hospital "since he 
refuse[d] transfer to the Veterans Administration Hospital."  
On December 11, 1991, it was noted that the veteran had not 
responded to treatment rendered at Craig General Hospital and 
it was determined that due to increased respiratory 
difficulty a transfer to an another facility for treatment 
was necessary.  A December 11 notation reads:

Patient's wife and the patient's mother 
are requesting that he be transferred for 
additional care.  They are concerned 
about his status.  They emphatically 
refused to consider being [blank space].  
Accordingly, Dr. Tom Smith Pulmonologist 
of St. Francis Hospital, Tulsa was 
contacted; he agrees to accept him as a 
transfer by Life Flight helicopter with 
copies of his laboratory studies, 
progress notes, history and physical and 
copies of his x-rays in his possession.   

On December 11, 1991, the veteran was transferred, by air, to 
St. Francis Hospital and remained hospitalized through 
December 18, 1991. 

Claims for payment or reimbursement of the costs of emergency 
hospital care or medical services not previously authorized 
will not be approved for any period beyond the date on which 
the medical emergency ended.  For the purpose of payment or 
reimbursement of the expense of emergency hospital care or 
medical services not previously authorized, an emergency 
shall be deemed to have ended at that point when a VA 
physician has determined that, based on sound medical 
judgment, a veteran:

(a)	Who received emergency hospital care could have been 
transferred from the non-VA facility to a VA medical center 
for continuation of treatment for the disability, or

(b)	Who received emergency medical services, could have 
reported to a VA medical center for continuation of treatment 
for the disability.  

From that point on, no additional care in a non-VA facility 
will be approved for payment by VA.  38 C.F.R. § 17.121.

The Board has reviewed the entire record, including the 
veteran's hearing testimony.  The question of whether or not 
the appellant refused transfer to a VA facility is not 
determinative.  In this case, the veteran's medical records 
have been reviewed by a VA staff physician who determined 
that the veteran's condition was non-emergent when he was 
transferred to St. Francis Hospital and that he could have 
sought treatment at a VA facility.  

At his hearing, the appellant testified that his attending 
physician had expressed the opinion that his transfer to St. 
Francis Hospital was an emergency.  In response to that 
assertion, the Board remanded this appeal to afford the 
appellant the opportunity to submit additional evidence, 
including written medical opinions as to whether his 
condition on December 11, 1991, was an emergency, or as to 
the feasibility of transfer to the VA Medical Center at that 
time.  The appellant failed to respond to requests dated in 
March 2000 and June 2000 to submit such evidence.  There is 
no competent medical opinion of record which supports the 
appellant's assertions.  See Robinette v. Brown, 8 Vet. App. 
69, 77 (1995) (the connection between what a physician said 
and the layman's account of what he purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attentuated and inherently unreliable to 
constitute "medical" evidence ).  Therefore, payment for 
additional care at St. Francis Hospital from December 11, 
1991 through December 18, 1991 will not be approved.  
38 C.F.R. § 17.121.  


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred in connection with a 
hospitalization at St. Francis Hospital from December 11, 
through December 18, 1991, is denied.



		
	CONSTANCE B. TOBIAS
	Veterans Law Judge
	Board of Veterans' Appeals



 

